FILE,D                      Case   5:21-cv-00307 Document 1-3 Filed 03/26/21 Page 1 of 7
7/10/2020 5:41 PM
Mary Angi.e ciarcia .-
Bexar County District Clerk
Accepted By: Victoria Angeles
                                                                                               Exhibit C
                                                    CAUSE NO.:
                                                               2020CI12601
                ANDREA JOHNSON                                                  IN THE DISTRICT COURT
                   Plaintiff

                VS.
                                                                                57th   JUDICIAL DISTRICT
               JAIPERSAD GILDHARRYAND
               SE INDEPENDENT DELIVERY,
               LLC
                    Defendants                                                   BEXAR COUNTY,TEXAS


                                           PLAINTIFF'S ORIGINAL PETITION
                                     TRCP 193.7 NOTICE OF SELF-AUTHENTICATION
                                        TRCP 194.2 REQUESTS FOR DISCLOSURE

              TO THE HONORABLE JUDGE OF SAID COURT:

                      Now comes Andrea Johnson, hereinafter referred to by name or as Plaintiff, complains of

              Jaipersad Gildharry and SE Independent Delivery, LLC. hereinafter referred to by name or "SE

              Independent Delivery" as Defendants, and for cause of action would respectfully show unto the

             Court as follows:

                                               I.    DISCOVERY CONTROL PLAN

                      I.           Plaintiff intends that discovery be conducted under Level 3 of Rule 190 of the

             Texas Rules of Civil Procedure.

                                                          II.   PARTIES

                      2.       Plaintiff Andrea Johnson is an individual residing Guadalupe County,Texas.

                      3.       Defendant Jaipersad Gildharry is an individual residing in Bexar County, Texas,

             and may by served with process at his residence at 6922 N. Interstate 35, San Antonio, TX 78218-

             4461.

                      4.       Defendant SE Independent Delivery is a corporation doing business in Bexar County,

             Texas,and may be served with process upon the Registered Agent,CT Corporation System, located at 1999


             Andrea Johnson v. Jaipersad Gild/tarry and SE Independent Delivery, LLC
             Plaintiff's Original Petition, TRCP 193.7 Notice, RFD                                         Page 1
             Case 5:21-cv-00307 Document 1-3 Filed 03/26/21 Page 2 of 7




Bryan St., Suite 900, Dallas, TX 75201.

                              III.     JURISDICTION AND VENUE

        5.        This court has jurisdiction over the parties because the amount in controversy is

within thejurisdictional limits ofthis court. Additionally, this Court hasjurisdiction over the parties

because each Defendant is a Texas Resident and/or does business in the State of Texas.

        6.        Venue in Bexar County is proper in this cause under Section 15.002(a)(1)of the

TEXAS CIVIL PRACTICE AND REMEDIES CODE because all, or a substantial part, of the events or

omissions giving rise to this lawsuit occurred in this county.

                                            IV.     FACTS

        7.       On or about March 20, 2019, Plaintiff Andrea Johnson was operating a 2015

Nissan Altima in a lawful manner in the vicinity of 4800 Block of Gibbs Sprawl and 5500 FM 78

in Kirby, Texas. Plaintiff was coming to a stop at a yellow light when, suddenly and without

warning, her vehicle was struck from behind by the Defendant Jaipersad Gildharry, who was

operating a white 2000 Volvo tractor, hauling a white Great Dane trailer, which was owned by

Defendant SE Independent Delivery. In so doing, the Defendants' vehicle caused significant

damage to Plaintiff's vehicle, and as a result of the collision, Plaintiff sustained injuries to her

body, as more fully set forth below.

      V.     PLAINTIFF'S CAUSE OF ACTION AGAINST DEFENDANT
                          JAIPERSAD GILDHARRY

A.      Negligence

        8.        The occurrence made the basis of this suit, reflected in the above paragraphs, and

the resulting injuries and damages of Plaintiff was proximately caused by the negligent conduct of

the Defendant, Jaipersad Gildharry, who operated the vehicle he was driving in a negligent manner

and breached the duty which he owed the Plaintiff to exercise ordinary care in the operation of the


Andrea Johnson v. Jaipersad Gildharry and SE Independent Delivery, LLC
Plaintiff's Original Petition, TRCP 193.7 Notice, RFD                                           Page 2
             Case 5:21-cv-00307 Document 1-3 Filed 03/26/21 Page 3 of 7




 motor vehicle in one or more of the following respects, in that he:

                  a.        failed to keep a proper lookout or such lookout, which a person of ordinary
                            prudence would have maintained under same or similar circumstances;

                  b.        failed to timely apply the brakes of the vehicle in order to avoid the collision
                            in question; and

                  c.        displayed driver inattention, given the circumstances.

B.      Negligence Per Se

        9.           Further, Defendant failed to exercise the mandatory standard of care in violation

of V.T.C.A. Transportation Code, §545.062(a) pursuant to the negligence Per Se Doctrine which

mandates that:

        §545.062. Following Distance.

       (a)       An operator shall, if following another vehicle, maintain an assured clear distance
        between the two vehicles so that, considering the speed of the vehicles, traffic, and the
        conditions ofthe highway,the operator can safely stop without colliding with the preceding
        vehicle or veering into another vehicle, object, or person on or near the highway.

               VI.         PLAINTIFF'S CAUSE OF ACTION AGAINST
                           DEFENDANT SE INDEPENDENT DELIVERY

A.      Negligence

        1 0.      The Plaintiff incorporates by reference all other paragraphs of this petition as if

fully set forth herein.

        I I.     The Plaintiff would show that Defendant SE Independent Delivery is liable for

negligence in one or more of the following respects, in that it:

                a. Failed to hire competent and qualified drivers to drive and operate its vehicles;

                 b. Failed to properly supervise its drivers, agents, employees or other individuals

                       acting on its behalf;

                c. Failed to properly train its drivers, agents, employees or other individuals acting

                       on its behalf;

Andrea Johnson v. Jaipersad Gildharry and SE Independent Delivery, LLC
Plaintiff's Original Petition, TRCP 193.7 Notice, RFD                                                Page 3
            Case 5:21-cv-00307 Document 1-3 Filed 03/26/21 Page 4 of 7




                d. Failed to follow its own safety guidelines, policies and procedures; and

                e. Failed to supervise and properly instruct its drivers, agents, employees or other

                     individuals acting on its behalf to safely navigate the roads to Texas and follow

                    the safety laws in place at the time ofthe accident.

         1 2.     Each of these acts and omissions, singularly or in combination with others,

constituted negligence and proximately caused the occurrence made the basis of this action,

including the injuries sustained by the Plaintiffs.

B.      Respondeat Superior

         1 3.     Alternatively, and without waiving the foregoing, the plaintiff would show that at

the time of the incident made the basis of this lawsuit, on or about March 20, 2019, Defendant

Jaipersad Gildharrywas engaged in the course and scope of his employment with Defendant SE

Independent Delivery. Therefore, Defendant SE Independent Delivery is responsible and liable

for the conduct of its employee, based on the doctrine of Respondeat Superior.

C.      Negligent Entrustment

        1 4.      Defendant SE Independent Delivery had a duty to exercise the degree of care that

a reasonably careful party would use to avoid harm to others under circumstances similar to those

described herein.

        1 5.      Defendant SE Independent Delivery violated the duty which was owed to

Plaintiffs and is negligent in its entrustment of the vehicle to Defendant Jaipersad Gildharry.

        16.       As described herein, Defendant SE Independent Delivery was negligent on the

occasion in question and such negligence was the proximate cause of the Plaintiff's injuries and

damages.

        1 7.      These acts or omissions, whether taken singularly or in any combination,



Andrea Johnson v. Jaipersad Gildharry and SE Independent Delivery, LLC
Plaintiff's Original Petition, TRCP 193.7 Notice, RFD                                          Page 4
            Case 5:21-cv-00307 Document 1-3 Filed 03/26/21 Page 5 of 7




constitute negligence which proximately caused the collision and injuries and other losses as

specifically set forth herein, all of which Plaintiff suffered and which she will continue to suffer in

the future, if not for the remainder of her natural life, and the damages and other losses to Plaintiff.

                                         VII.    DAMAGES

         1 8.     As a direct and proximate result of the collision and the negligent conduct of the

Defendants, Plaintiff suffered bodily injuries as reflected in the medical records from the health

care providers that have treated the injuries since the collision. The injuries may be permanent in

nature. The injuries have had a detrimental effect on the Plaintiff's health and well-being. As a

further result of the nature and consequences of her injuries, Plaintiff has suffered and may

continue to suffer into the future, physical pain and mental anguish.

        1 9.      As a further result of all of the above, Plaintiff has incurred expenses for her

medical care and attention in the past and may incur medical expenses in the future to treat her

injuries.

        20.       Plaintiff has also suffered losses and damages to her personal property, including

but not limited to damage to her vehicle.

        21.       By reason of all of the above, Plaintiff has suffered losses and damages in a sum

within the jurisdictional limits of this Court for which they now sue.

        22.      Pursuant to RULE 47 OF THE TEXAS RULES OF CIVIL PROCEDURE, Plaintiff seeks

monetary relief for more than one million and 00/100 dollars ($1,000,000.00).

                                        VIII.    INTEREST

        23.      Plaintiff further requests both pre-judgment and post-judgment interest on all of

her damages, as allowed by law.




Andrea Johnson v. Jaipersad Gildharty and SE Independent Delivery, LLC
Plaintiff's Original Petition, TRCP 193.7 Notice, RFD                                            Page 5
           Case 5:21-cv-00307 Document 1-3 Filed 03/26/21 Page 6 of 7




                                        IX.     DEMAND FOR JURY

         24.      Plaintiff demands a trial by jury. Plaintiff acknowledges payment this date of the

 required jury fee.

                                   X.    ,REQUEST FOR DISCLOSURE

        25.      Pursuant to RULE 194 OF THE TEXAS RULES OF CIVIL PROCEDURE, Defendants are

 requested to disclose to Plaintiff at the offices ofthe undersigned counsel for Plaintiff, within thirty

(30)days of service of this request, the information or material described in Rule 194.2, including

 all subparts.

                             XI.   NOTICE OF SELF-AUTHENTICATION

        26.      Pursuant to RULE 193.7 OF THE TEXAS RULES OF CIVIL PROCEDURE, Defendants are

 hereby noticed that the production of any document in response to written discovery authenticates

the document for use against that party in any pretrial proceeding or at trial.

                      XII.     DESIGNATED E-SERVICE EMAIL ADDRESS

        27.      The following is the undersigned attorneys' designated E-Sery ice email address for

all e-served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P. 21(0(2)& 21a:

csolis@hilley-solis.com and dhilley@hilley-solis.com. This is the undersigned's only E-Service

email address, and service through any other email address will be considered invalid.


                                              XIII.   PRAYER

        WHEREFORE,PREMISES CONSIDERED,Plaintiff prays that the Defendants be cited and

be commanded to appear and answer this lawsuit in the time and manner prescribed by law and that

upon final hearing thereon, Plaintiff be awarded a Judgment ofand against the Defendants in the sums

sued for herein, for costs of Court in this behalf expended, for prejudgment interest on the amount

awarded as damages at the legal rate from the date of accident to the date ofjudgment,and thereafter


Andrea Johnson v. Jaipersad Gildhany and SE Independent Delivery, LLC
Plaintiff's Original Petition, TRCP 193.7 Notice, RFD                                             Page 6
           Case 5:21-cv-00307 Document 1-3 Filed 03/26/21 Page 7 of 7




at the post-judgment rate until paid, and for such other and further relief to which this Plaintiff is

entitled in law and in equity and as this Court may deem just and proper.

                                                Respectfully submitted,

                                                HILLEY & SOLIS, P.L.L.C.
                                                6243 W. Interstate 10, Suite 503
                                                San Antonio, TX 78201
                                                Telephone:(210)446-5000
                                                Telecopier:(210)446-5001

                                                            fi:///
                                                By:
                                                        CARLOS A. SOLIS
                                                        State Bar No. 24060636
                                                        csolis@hilley-solis.com

                                                        DEREK H1LLEY
                                                        State Bar No. 24056770
                                                        dhilley@hilley-solis.com




Andrea Johnson v. Jaipersad Gildharry and SE Independent Delivery, LLC
Plaintiff's Original Petition, TRCP 193.7 Notice, RFD                                           Page 7
